J-S44029-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO PETERSEN                           :
                                               :
                       Appellant               :   No. 3239 EDA 2017

            Appeal from the Judgment of Sentence November 5, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001070-2014


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 31, 2018

        Antonio Petersen (Appellant) appeals from the judgment of sentence

imposed following his convictions for possession of a controlled substance and

possession with intent to deliver a controlled substance (PWID).1 Appellant’s

counsel, J. Matthew Wolfe, Esq. (Counsel), seeks to withdraw from

representation pursuant to Anders v. California, 386 U.S. 738 (1967) and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review,

we affirm Appellant’s judgment of sentence and grant Counsel’s petition to

withdraw.

        On October 1, 2013, Officer Dwayne Watson was performing plain

clothes surveillance of the 2800 block of Cecil B Moore Avenue in Philadelphia,

Pennsylvania. At the time of the investigation, Officer Watson was an 18 year

____________________________________________


1   35 Pa.C.S.A. § 780-113(A)(16), (30).
J-S44029-18



veteran of the police force, having spent the previous 11 years assigned to

the narcotics strike force. N.T., 9/9/14, at 3, 6. Officer Watson described the

2800 block of Cecil B Moore Avenue as an area “known for narcotics.” Id. at

6. Officer Watson testified that he had conducted approximately 30 drug-

related investigations on that block. Id.

       Officer Watson observed Appellant standing with “three or four other

males” in front of a corner store. Id. at 4. A short time later, a foot beat

officer2 came to the corner and directed the males to leave the corner. Officer

Watson observed Appellant cross the street and wait on the opposite corner

until the foot beat officer left the area.     Id.

       Thereafter, Officer Watson observed Appellant meet up with an

unknown male. Id. at 5. The two engaged in a brief conversation, after which

Officer Watson observed Appellant cross the street and retrieve an object that

was white in color. The unknown male remained in place with United States

currency in his hand. Id. Appellant then attempted to retrieve objects from

the white object he had in his hand, however he was interrupted when the

foot beat officer returned. Officer Watson then observed Appellant place the

white object in his right back pocket, walk eastbound, and hand the object to

another unknown male. Id. The unknown male then walked two blocks and

dropped the object on the curb. Id.



____________________________________________


2 The foot beat officer was routinely patrolling the area and not involved with
the surveillance investigation.

                                           -2-
J-S44029-18



      Officer Watson directed his backup officers to come to the area and stop

Appellant.   Id. at 5.   Officer Gandarella stopped Appellant and recovered

$259.00 from his person. Officer Watson directed the backup officers to the

area where he observed the unknown male drop the white object, and officers

recovered a Newport cigarette box containing five green tinted packets with

an off-white powdery substance that tested positive for cocaine. Id.

      Appellant was arrested and charged with the above offenses.            On

September 9, 2014, the trial court held a hearing on Appellant’s motion to

suppress the currency that was recovered from Appellant’s person. The trial

court denied Appellant’s suppression motion and immediately proceeded to a

bench trial, after which it found Appellant guilty of the two drug offenses. The

trial court sentenced Appellant to 2 to 4 years in prison, followed by three

years of probation. Appellant did not file a direct appeal.

      On June 20, 2016, Appellant filed a pro se petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, seeking to have his

direct appeal rights reinstated nunc pro tunc. The PCRA court granted the

petition on September 26, 2017.       On October 3, 2017, Appellant timely

appealed to this Court.    The trial court ordered Appellant to file a concise

statement of errors complaint of on appeal pursuant to Rule 1925(b) of the

Pennsylvania Rules of Appellate Procedure and Appellant complied. On May

22, 2018, Counsel filed an Anders brief and petitioned for leave to withdraw

with this Court.




                                     -3-
J-S44029-18


      There are particular mandates that counsel seeking to withdraw

pursuant to Anders must follow.         These mandates and the significant

protection they provide to an Anders appellant arise because a criminal

defendant has a constitutional right to a direct appeal and to counsel on that

appeal. Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

We have summarized these requirements as follows:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and remand
      the case with appropriate instructions (e.g., directing counsel
      either to comply with Anders or file an advocate’s brief on
      Appellant’s behalf).

Id. (citations omitted).

      Additionally, there are requirements as to precisely what an Anders

brief must contain:

      [T]he Anders brief that accompanies court-appointed counsel’s
      petition to withdraw … must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of


                                      -4-
J-S44029-18


      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d 349, 361 (Pa. 2009).        When faced with a purported

Anders brief, we may not review the merits of the underlying issues without

first deciding whether counsel has properly requested permission to withdraw.

Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation

omitted).   If counsel has met these obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Santiago, 978 A.2d at 354 n.5.

      Instantly, we conclude that Counsel has complied with the requirements

outlined above. Counsel has filed a petition with this Court stating that after

reviewing the record, he finds this appeal to be wholly frivolous. Petition for

Leave to Withdraw as Counsel, 5/22/18, at ¶ 2.          In conformance with

Santiago, Counsel’s brief includes summaries of the facts and procedural

history of the case, and discusses the issues he believes might arguably

support Appellant’s appeal. See Anders Brief at 7-12. Counsel’s brief sets

forth his conclusion that the appeal is frivolous and includes citation to

relevant authority. See id. at 11-12. Finally, Counsel has attached to his

petition to withdraw the letter that he sent to Appellant, which enclosed

Counsel’s petition and Anders brief. Counsel’s letter advised Appellant of his

right to proceed pro se or with private counsel and to raise any additional

issues that he deems worthy of this Court’s consideration.

                                     -5-
J-S44029-18


      Counsel’s Anders brief raises two issues for our review:

      [1.] The [c]ourt erred in failing to grant the Appellant’s pretrial
      motion as the evidence presented did not support reasonable
      suspicion to search the Appellant or probable cause to arrest him.

      [2.] The [c]ourt erred in finding the Appellant guilty as the
      evidence was insufficient to support the verdict.

See Statement of Matters Complained of on Appeal, 12/4/17, at ¶ 3, 5.

      The first issue presented by Counsel in the Anders brief challenges the

denial of Appellant’s motion to suppress.      Our standard of review when

considering the denial of a motion to suppress is as follows:

      [An appellate court’s] standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, [the appellate court] is bound by [those]
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where . . . the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to [ ] plenary review.

Commonwealth v. Mason, 130 A.3d 148, 151–52 (Pa. Super. 2015)

(quotations and citations omitted).

      Appellant argues that the police lacked probable cause to arrest him.

Anders Brief at 11. Whether probable cause exists to justify an arrest “is

determined    by    considering   the    totality   of   the    circumstances.”

                                      -6-
J-S44029-18


Commonwealth v. Holton, 906 A.2d 1246, 1249 (Pa. Super. 2006) (citing

Illinois v. Gates, 462 U.S. 213 (1983)).         “Under the totality of the

circumstances, a police officer must make a practical common sense decision

whether, given all of the circumstances known to him at that time, including

hearsay information, there is a fair probability that a crime was committed

and that the suspect committed the crime.” Id. (quoting Commonwealth v.

Taylor, 850 A.2d 684, 687 (Pa. Super. 2004)).

     Further, this Court has explained:

     Probable cause to arrest exists when the facts and circumstances
     within the police officer’s knowledge and of which the officer has
     reasonably trustworthy information are sufficient in themselves to
     warrant a person of reasonable caution in the belief that an
     offense has been committed by the person to be arrested.
     Probable cause justifying a warrantless arrest is determined by
     the totality of the circumstances. Probable cause does not involve
     certainties, but rather the factual and practical considerations of
     everyday life on which reasonable and prudent men act. It is only
     probability and not a prima facie showing of criminal activity that
     is a standard of probable cause. To this point on the quanta of
     evidence necessary to establish probable cause, the United States
     Supreme Court recently noted that finely tuned standards such as
     proof beyond a reasonable doubt or by a preponderance of the
     evidence, useful in formal trials, have no place in the probable
     cause decision.

Id. (quoting Commonwealth v. Dommel, 885 A.2d 998, 1002 (Pa. Super.

2005)).

     In Commonwealth v. Dunlap, this Court addressed the issue of

probable cause incident to a warrantless arrest.    941 A.2d 671, 673 (Pa.

2007).    In Dunlap, a trained, five-year-veteran officer was patrolling in a

“high-crime neighborhood” when he observed the appellant and another

                                     -7-
J-S44029-18


person exchange money for an unknown object “without seeing any other

suspicious activity.”   Id.   The officer testified that he had conducted

approximately 15 to 20 arrests in the general area in which he observed the

appellant engage in the suspicious activity.      Based on those facts, the

appellant was apprehended and found to possess crack cocaine.         The trial

court denied the appellant’s motion to suppress the evidence and this Court,

sitting en banc, affirmed in a 5-4 decision, concluding that probable cause

existed to support the warrantless arrest and search.      Notably, this Court

emphasized that: (1) an experienced narcotics officer made the observations;

(2) the transaction took place in an area known by the officer in his

professional experience to be a high drug-crime area; and (3) based on the

officer’s training and experience as an officer with knowledge of the area, the

officer reasonably concluded he has probably witnessed a drug transaction.

Id. at 674.

      However, on allowance of appeal, our Supreme Court reversed, holding

that training and experience is not a “stand-alone” factor to be considered in

the probable cause analysis. Specifically, the Court held that “police training

and experience, without more, is not a fact to be added to the quantum of

evidence to determine if probable cause exists, but rather a ‘lens’ through

which courts view the quantum of evidence observed at the scene.” Id. at

675. The Court concluded that a single transaction observed by an officer in




                                     -8-
J-S44029-18


a “high-crime” area, without more, was insufficient to establish probable

cause, despite the arresting officer’s training and experience.

         Subsequently, in Commonwealth v. Thompson, 985 A.2d 928 (Pa.

2009), the Court revisited the issue. In Thompson, Philadelphia Police Officer

Orlando Ortiz was in plainclothes with his partner in an unmarked vehicle.

Officer Ortiz saw a parked car, next to which the appellant was standing.

Officer Ortiz observed the appellant hand the driver some money and the

driver gave the appellant a small object in return. Believing the men to have

engaged in a drug transaction, Officer Ortiz stopped appellant and recovered

from his pocket a packet of heroin.        The evidence established that Officer

Ortiz:

         was a nine-year veteran of the police force who was on undercover
         patrol in a high crime area that had been designated by the
         Philadelphia Police Department as an Operation Safe Streets
         neighborhood. In addition[,] Officer Ortiz was personally familiar
         with heroin sales activity in the neighborhood, heroin packaging,
         and hand-to-hand drug exchanges on the street. In drawing the
         nexus between his experience and the observations he made,
         Officer Ortiz testified that he had seen this type of “exchange done
         several hundred times” on the street and had made several
         hundred narcotic arrests of this very type.

Id. at 936.

         At the outset, the Thompson Court noted that the Dunlap majority

had “rejected the notion that police experience is worthy of the label ‘factor,’

but it conceded that such experience informs the court’s decision so much that

it enables the court to find probable cause where it otherwise would be unable

to do so.” Thompson, 985 A.2d at 935. However, the Court also noted that

                                        -9-
J-S44029-18


the majority in Dunlap had acknowledged the importance of experience and

training:

      We do not seek to minimize the experience gained through years
      serving on the police force. Quite to the contrary, we recognize
      that many officers, particularly those with specialized training, are
      able to recognize trends and methods in the commission of various
      crimes. For instance, an officer who has specialized in drug crimes
      may be more suspicious that a package contains illegal narcotics
      because of the form of packaging used to conceal those drugs. He
      or she may recognize criminal activity where a non-police citizen
      may not. However, a court cannot simply conclude that probable
      cause existed based upon nothing more than the number of years
      an officer has spent on the force. Rather, the officer must
      demonstrate a nexus between his experience and the search,
      arrest, or seizure of evidence. By doing so, a court aware of,
      informed by, and viewing the evidence as the officer in question,
      aided in assessing his observations by his experience, may
      properly conclude that probable cause existed. This is true even
      where the court may have been unable to perceive the existence
      of probable cause had the court viewed the same evidence
      through the eyes of a reasonable citizen untrained in law
      enforcement.

Id. (quoting Dunlap, 941 A.2d at 675–76) (emphasis added in Thompson).

      Ultimately, the Court concluded that an officer’s experience “may be

fairly regarded as a relevant factor in determining probable cause” but that

“an officer’s testimony in this regard shall not simply reference ‘training and

experience abstract from an explanation of their specific application to the

circumstances at hand.’” Thompson, 985 A.2d at 935.

      In light of our Supreme Court’s pronouncements in Dunlap and

Thompson, we conclude that, here, the police possessed probable cause to

arrest Appellant. First, Officer Watson is an 18 year police veteran with 11

years’ experience on the narcotics strike force.       Officer Watson received

                                     - 10 -
J-S44029-18


significant training related to narcotics work and participated in “thousands”

of narcotics investigations, with at least 30 investigations occurring in the

immediate area where Appellant was arrested. N.T., 9/9/14, at 6. Officer

Watson’s training and experience in narcotics, and in particular, his experience

with drug transactions in the area where Appellant was arrested, led Officer

Watson to believe that he witnessed a drug sale. See id. at 23.

      Given the totality of the circumstances, Officer Watson’s experience

reasonably led him to believe that he had witnessed Appellant engage in a

drug transaction. Together, these facts were sufficient to establish probable

cause and, accordingly, Appellant’s suppression issue lacks merit.

      The second issue presented by Counsel in the Anders brief challenges

the sufficiency of the evidence relating to his convictions of possession of a

controlled substance and PWID.      Preliminarily, we observe that Appellant

failed to identify with specificity his argument on appeal in his Rule 1925(b)

statement.

      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant
      failed to adequately identify in a concise manner the issues sought
      to be pursued on appeal, the trial court is impeded in its
      preparation of a legal analysis which is pertinent to those issues.
      In other words, a [c]oncise [s]tatement which is too vague to
      allow the court to identify the issues raised on appeal is the
      functional equivalent of no [c]oncise [s]tatement at all.

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006) (citation

omitted), appeal denied, 919 A.2d 959 (Pa. 2007); Pa.R.A.P. 1925(b)(4).

Moreover, our Supreme Court noted that in complex criminal proceedings, a

                                     - 11 -
J-S44029-18


vague Rule 1925(b) statement would not alert the trial court to the issues

challenged on appeal. See Commonwealth v. Laboy, 936 A.2d 1058, 1060

(Pa. 2007) (“It may be possible in more complex criminal matters that the

common pleas court may require a more detailed statement to address the

basis for a sufficiency challenge.”).

       Here, Appellant was convicted of two offenses.      Although Appellant’s

Rule 1925(b) statement averred that “the evidence was insufficient to support

the verdict,” the statement did not specify which conviction Appellant was

challenging or identify any element of the offenses that were allegedly not

established. Accordingly, Appellant has waived his challenge to the sufficiency

of the evidence. See Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.

Super. 2009) (when challenging the sufficiency of the evidence, an appellant’s

Rule “1925 statement must ‘specify the element . . . upon which the evidence

was insufficient’ in order to preserve the issue for appeal.”).3

       In sum, we agree with Counsel that Appellant’s appeal is wholly frivolous

and grant his petition to withdraw from representation.

       Judgment of sentence affirmed. Petition to withdraw granted.


____________________________________________


3 Even in the absence of waiver, we would conclude that the trial court’s
determination, i.e., that “the conduct of Appellant, the hand-off of the Newport
box containing packets of cocaine, and the currency on his person, provided
ample evidence from which delivery of cocaine and possession with intent to
deliver could be inferred,” see Trial Court Opinion, 1/26/18, at 7, is supported
by the record and free of legal error. See Commonwealth v. Widmer, 744
A.2d 745, 751 (Pa. 2000).


                                          - 12 -
J-S44029-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/18




                          - 13 -